Opinion issued February 12, 2009


 
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00533-CR
____________

ERIC WAYDE BERRY, Appellant (1)

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 405th District Court 
 Galveston County, Texas
Trial Court Cause No. 08CR1032



MEMORANDUM  OPINION ON PERMANENT ABATEMENT
	Appellant's counsel, Mark W. Stevens, has filed a motion to dismiss this
appeal.  We construe counsel's  motion as a  motion to permanently abate the appeal. 
See Tex. R. App. P. 7.1 (a) (2).  We note that on January 29, 2009, a supplemental
clerk's record was filed that contains a copy of the certificate of death for the
appellant, Eric Wade Berry.  The certificate  states that appellant died on October 14,
2008, while in Lebannon, Wilson County, Tennessee.  The death of an appellant
during the pendency of an appeal deprives this court of jurisdiction.  Moliter v. State,
862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  The motion to permanently abate the
appeal is granted.
	Therefore, we order the appeal in cause trial court number 08CR1032 is
permanently abated.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1. The clerk's record filed on June 30, 2008 had documents that reflect that Eric
Wayde Berry is also known as Eric Wade Berry and Eric Berry.